Citation Nr: 1745725	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since December 9, 2005.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from March 1956 to September 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Seattle, Washington, Regional Office (RO). In April 2010, the Veteran had a hearing before a Decision Review Officer (DRO) at the RO. In April 2015, the RO denied a TDIU. In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the Portland, Oregon, RO. Transcripts for both hearings are in the record. In October 2015 and August 2016, the Board remanded the case to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD has caused suicidal ideation, homicidal ideation, intolerance of large crowds, claustrophobia, chronic sleep impairment, anxiety, depression, intrusive thoughts and memories, nightmares, social phobias, ritualistic behavior, obsessive and compulsive behaviors, hyperventilation, difficulty getting out of bed, lack of appetite, feelings of hopelessness and worthlessness, social isolation, hypervigilance, hyperarousal, avoidance, increased startle response, fear of traveling, controlling behavior, a sense of unease around others, panic attacks, flashbacks, feelings of detachment or estrangement from others, flattened affect, difficulty adapting to stressful circumstances, persistent and exaggerated negative beliefs or expectations, a persistent negative emotional state, and disturbances of motivation and mood.

2.  The Veteran's service-connected PTSD makes him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, since December 9, 2005, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including June 2006, June 2010, and October 2012 notices which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.


II.  Increased Rating

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). A 50 percent evaluation for PTSD requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

In his December 2005 statement, the Veteran described a history of alcoholism and suicidal ideation and symptoms of intolerance to large crowds of people, claustrophobia, an inability to deal with large traffic jams, and difficulty dealing with people being behind him. In a December 2005 statement, the Veteran's spouse stated that the Veteran had a history of alcoholism, was mean when he became sober but had mellowed since that time, and that he had difficulty sleeping.

A February 2006 VA treatment record indicates that the Veteran had difficulty being in crowds or in places without an easy exit, that he dwelled on in-service experiences, and that he had anxiety. A December 2006 VA treatment record indicates symptoms of anxiety, social phobias, insomnia, and obsessing about the dangerous things that happened while he was in service.

In July 2007, the Veteran was afforded a VA PTSD examination. The Veteran reported taking medication for his psychiatric disorders and his sleep difficulties which caused drowsiness and resulted in him discontinuing driving. He reported symptoms of anxiety, claustrophobia, hyperventilation, dysphoric mood, lack of energy, difficulty getting out of bed, difficulty sleeping, poor concentration, a lack of appetite, and feelings of hopelessness and worthlessness. He reported having homicidal thoughts about his boss which led to him retiring. He was married for the third time and had a good relationship with his spouse. He reported having some close friends but not socializing due to not liking crowds or traveling and being unable to drive. He reported no suicidal ideation in the previous three years. On examination, he had symptoms of nightmares; avoidance of crowds, flying, and sports activities; poor concentration; difficulty sleeping; irritability and anger; hypervigilance; and increased startle response.

An April 2008 letter from the Veteran's private physician states that he had severe bouts of depression, a decreased motivation to complete daily activities, an increased attitude of not caring whether he lives or dies, increased irritability, nightmares, difficulty sleeping, and increased anger.

A November 2008 statement from the Veteran's spouse indicated that he had anger flare-ups, was a risk-taker, was depressed, and had fear and obsession with things beyond his control. She stated that he had to be in control of everything, including shopping, cooking, and housekeeping. A November 2008 statement from the Veteran's daughter stated that he had anger and control issues, difficulty sleeping through the night, avoided crowds, and had difficulty traveling which prevented him from visiting family.

January to March 2009 VA treatment records indicate that the Veteran had suicidal ideation, claustrophobia, difficulty sleeping, nightmares, intrusive thoughts, few friends, social withdrawal, irritability, a sense of unease around others, panic attacks, depression when stressed, and flashbacks. He reported a strong, very supportive relationship with his spouse. 

At his April 2010 DRO hearing, the Veteran testified that he had suicidal ideation and that he did not care whether he lived or died. He reported anger problems, difficulty being in crowds, and an inability to ride in the back of a car or fly due to fear of not being able to get out. He reported mostly staying at home and not communicating with his children as often as he would like. He reported that he originally sought treatment for his psychiatric disorder because he was having homicidal ideation, particularly toward his boss.

In May 2010, the Veteran was afforded another VA PTSD examination. The Veteran reported limited social activities, mostly with family; he reported having no friends. He reported nightmares and difficulty sleeping. He overused an over-the-counter sedating medication. He had suicidal ideation, dysphoric mood, mild to moderate impairment in attention and focus, was unable to correctly state his age, could not interpret abstract proverbs, had memory impairment, avoidance, anger and irritability, intrusive thoughts, and reported some incidents of poor judgment and lack of foresight. In addition to the Veteran's service-connected PTSD, the examiner diagnosed cognitive disorder not otherwise specified (NOS) (rule-out dementia), depression NOS secondary to his PTSD, and Benzodiazepine abuse/dependence. The examiner noted that the Veteran had a decline in functioning resulted to his cognitive disorder, resulting in incidents of forgetfulness.

A June 2010 letter from the Veteran's spouse stated that the Veteran had a history of anger, inability to sleep, irritability, and controlling behavior. She reported that he would threaten to kill himself or his boss, was depressed, and once threatened suicide to the point where she called a relative to assist. He had only a few friends. In a January 2011 telephone call to VA, the Veteran reported being unable get out of bed some days, having insomnia and nightmares, falling asleep while driving, and being depressed.

In January 2013, the Veteran was afforded a VA PTSD examination. The examiner noted the Veteran's diagnosis of cognitive disorder NOS. The examiner stated that it was possible to differentiate the symptoms and that his PTSD symptoms included re-experiencing war memories, nightmares, avoidance, hypervigilance, irritability, and depressed mood. The examiner attributed his memory difficulty and difficulty maintaining organization to his cognitive disorder. The Veteran reported a good relationship with his spouse, having social contact with his siblings, a cousin, and a neighbor, and that he stayed in touch with an out-of-state friend. He had good social support from his children and grandchildren and enjoyed spending time with them. He recently had recently undergone detoxification from his medication addiction. On examination he had recurrent and distressing recollections and dreams of in-service events, avoidance, feelings of detachment or estrangement from others, chronic sleep impairment, difficulty concentrating, hypervigilance, depressed mood, anxiety, mild memory loss, flattened affect, and difficulty adapting to stressful circumstances.

At his June 2015 Board hearing, the Veteran's spouse testified she and the Veteran had been married nearly 40 years. She stated that the Veteran had ritualistic and obsessive compulsive behaviors, as well as anger and irritability. In a July 2015 statement the Veteran's spouse wrote about the Veteran's ritualistic behaviors, anger and irritability, and his controlling behavior.

In September 2016, the Veteran was afforded a VA PTSD examination. The examiner noted that the Veteran had a neurocognitive disorder and had been diagnosed with vascular dementia. The examiner stated that his PTSD symptoms included intrusive memories, nightmares, patterns of avoidance, and hyperarousal. She noted that his memory impairment and disorganization of thought was due to his neurocognitive disorder. The Veteran reported a good relationship with his family and that he enjoyed spending time with his grandchildren. On examination, he had symptoms of intrusive memories, avoidance, persistent and exaggerated negative beliefs or expectations, a persistent negative emotional state, irritability and angry outbursts, hypervigilance, anxiety, chronic sleep impairment, and disturbances of motivation and mood. In a December 2016 addendum opinion, the examiner stated that the medical evidence did not suggest that the Veteran's vascular dementia was secondary to his PTSD.

As this is an appeal from the initial rating, the entire history of the Veteran's disorder is relevant. The Veteran's PTSD has caused suicidal ideation, homicidal ideation, intolerance of large crowds, claustrophobia, chronic sleep impairment, anxiety, depression, intrusive thoughts and memories, nightmares, social phobias, ritualistic behavior, obsessive and compulsive behaviors, hyperventilation, difficulty getting out of bed, lack of appetite, feelings of hopelessness and worthlessness, social isolation, hypervigilance, hyperarousal, avoidance, increased startle response, fear of traveling, controlling behavior, a sense of unease around others, panic attacks, flashbacks, feelings of detachment or estrangement from others, flattened affect, difficulty adapting to stressful circumstances, persistent and exaggerated negative beliefs or expectations, a persistent negative emotional state, and disturbances of motivation and mood. Given these facts, the Board finds that a 70 percent evaluation most closely approximates the Veteran's symptoms. 38 C.F.R. § 4.7. A 100 percent rating is not warranted as he maintained a good relationship with his spouse of more than 40 years, had a good relationship with his children and grandchildren and enjoys spending time with them, maintained contact with his siblings, and maintained some friendships.


III.  TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 
 
At his July 2007 VA PTSD examination, he reported a difficult relationship with his former boss and that he had retired because he had homicidal thoughts about the boss and could no longer perform his job adequately. He reported that he sometimes had to sleep at work due to difficulty sleeping at night.

In a January 2011 telephone call to VA, he reported retiring due to PTSD symptoms affecting his ability to perform his job, causing him not to be able to handle work-related stress, and feeling like he would physically harm his boss. He reported some days feeling like maybe he could work and then other days being unable to get out of bed.

At his January 2013 VA examination, the examiner noted that the Veteran had difficulty adapting to stressful circumstances, including work or a work-like setting. The examiner opined that the Veteran was not unemployable as he was able to consistently maintain employment for 22 years and only had difficulty with one boss. The examiner noted that the Veteran remained friends with a previous boss.

At his 2015 Board hearing, the Veteran testified that he did not graduate from high school and received a GED while in the Navy.

At his September 2016 VA examination, he stated that he worked for 22 years in the commissary at the Department of Defense and retired in 1999 due to his difficulties with his boss. In a December 2016 addendum medical opinion, the examiner stated that the Veteran "would have some difficulty in terms of task focus related to intrusive thoughts." She opined that the Veteran's PTSD alone would not preclude him from employment, but did note that his non-service connected disorders would likely prevent gainful employment.

The Veteran has a history of homicidal ideation about his former boss and on-going PTSD symptoms, including suicidal ideation; anger and irritability; social isolation; controlling behavior; ritualistic and obsessive behaviors; difficulty adapting to stressful circumstances, including work or a work-like setting; intrusive thoughts; and difficulty getting out of bed on some days. Additionally, he had no education after high school and his primary work experience was in the commissary at the Department of Defense. He did not have specific training in any trade or skill. Given these factors, the Board finds that the Veteran secure or follow a substantially gainful occupation as a result of his PTSD. Therefore, a TDIU is warranted.




ORDER

A 70 percent rating for PTSD since December 9, 2005, is granted.

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


